AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
 
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT dated as of October 16, 2007
(this "Agreement"), by and between USA Detergents, Inc., a Delaware corporation
("Borrower"), and GBC Funding, LLC, a Delaware limited liability company
("Lender").
 
RECITALS:
 
WHEREAS, Greystone Business Credit II, L.L.C. ("Greystone") and Borrower entered
into certain financing arrangements pursuant to the Loan and Security Agreement
dated as of December 27, 2006, by and between Greystone and Borrower (as amended
hereby, and as the same may have heretofore been or may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced (the
"Loan Agreement"));
 
WHEREAS, Greystone sold, transferred and assigned to Lender all right, title and
interest of Greystone in the Loan Agreement pursuant to the Sale Assignment
dated as of March 7, 2007 executed by Greystone in favor of Lender;
 
WHEREAS, Borrower and Lender entered into the Amendment, Consent and Forbearance
Agreement dated as of July 30, 2007 (the "Forbearance Agreement"), pursuant to
which Lender agreed to forbear with respect to certain Events of Default under
the Loan Agreement and the other Loan Documents;
 
WHEREAS, Borrower entered into that certain Stock Purchase Agreement dated as of
July 30, 2007 (the "Stock Purchase Agreement") among Borrower, USAD Metro
Holdings, LLC, Uri Evan and Titan Global Holdings, Inc. ("Titan Holdings"),
pursuant to which Titan Holdings received an option to purchase all of the
capital stock of Borrower (the "Option");
 
WHEREAS, as of the date hereof, Titan Holdings has exercised the Option, with
the effect that Borrower is a wholly owned subsidiary of Titan Holdings;
 
WHEREAS, in connection with the exercise of the Option by Titan Holdings,
Borrower has requested that Lender amend the Loan Agreement in order to provide
further financial accommodations to Borrower;
 
WHEREAS, Lender is willing to amend the Loan Agreement in accordance with the
terms set forth below; and
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
 
SECTION 1. DEFINITIONS
 
1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein.
 

--------------------------------------------------------------------------------


 
SECTION 2. AMENDMENTS
 
2.1. Amendments. Subject to the satisfaction of the conditions set forth in
Section 5 below, and in reliance on the representations and warranties,
covenants and other agreements set forth in this Agreement, the Loan Agreement
is hereby amended as follows:
 
(a) Section 1.1(b) of the Loan Agreement is hereby amended and restated as
follows:
 
(b) Term Loan. Make (i) on the date of this Agreement an advance to Borrower
computed with respect to the value of all Eligible Equipment owned by Borrower
on the date of this Agreement (the "Equipment Advance") in the principal amount,
if any, set forth in Section 2(a)(i) of Schedule A, (ii) on the date of this
Agreement an advance to Borrower computed with respect to the value of all
Eligible Real Property owned by Borrower on the date of this Agreement (the
"Real Property Advance") in the principal amount, if any, set forth in
Section 2(a)(ii) of Schedule A, (iii) in Lender's sole and absolute discretion
and upon at least fifteen days prior written request by Borrower, one or more
advances to Borrower computed with respect to the value of all Capital
Expenditure Equipment to be acquired with the proceeds of such advance (each, a
"Capital Expenditure Advance") in a principal amount, if any, set forth in
Section 2(a)(iii) of Schedule A, (iv) on or prior to July 30, 2007, advances to
Borrower (collectively, the "Term Overadvance") in the aggregate principal
amount set forth in Section 2(a)(iv) of Schedule A, (v) on or prior to
October ___, 2007, advances to Borrower (collectively, the "Titan Overadvance")
in the aggregate principal amount set forth in Section 2(a)(v) of Schedule A,
and (vi) on October ___, 2007, an advance to Borrower for working capital
purposes (the "Working Capital Overadvance") in the aggregate principal amount
set forth in Section 2(a)(vi) of Schedule A. The Equipment Advance, the Real
Property Advance, all Capital Expenditure Advances, the Term Overadvance, the
Titan Overadvance and the Working Capital Overadvance are referred to
individually as a "Term Loan Advance" and collectively as the "Term Loan." Each
Term Loan Advance will be evidenced by a term note in the form attached hereto
as Exhibit A.
 
(b) Section 1.1 of the Loan Agreement is hereby amended by adding paragraph (c)
as follows:
 
(c) Notwithstanding anything to the contrary contained herein, Lender shall not
have any obligation to make any Loan under this Agreement if the making of such
Loan would have the effect of creating a breach of, or causing a conflict with,
any of the provisions of the Subordination Agreement dated as of September 17,
2007 between YA Global Investments, L.P. and Greystone Business Credit II,
L.L.C.
 
(c) The second sentence of Section 1.4 of the Loan Agreement is hereby amended
and restated as follows:
 
-2-

--------------------------------------------------------------------------------


 
Principal of the Term Loan shall be repaid as set forth in Section 2(b) of
Schedule A or, following the occurrence of an Event of Default, at such other
times and in such other amounts as determined by Lender in its sole discretion.
 
(d) Section 3.1 of the Loan Agreement is hereby amended by inserting "and its
Affiliates (and their assignees, whether direct or indirect)" immediately
following the first and second uses of "Lender" therein.
 
(e) Section 3.3 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
3.3 Preservation of Collateral and Perfection of Security Interest Therein.
Borrower shall, at Lender's request, at any time and from time to time,
authenticate, execute and deliver to Lender and/or its Affiliates (and/or their
assignees, whether direct or indirect) such financing statements, documents and
other agreements and instruments (and pay the cost of filing or recording the
same in all public offices deemed necessary or desirable by Lender and/or its
Affiliates (and/or their assignees, whether direct or indirect) and do such
other acts and things or cause third parties to do such other acts and things as
Lender and/or its Affiliates (and/or their assignees, whether direct or
indirect) may deem necessary or desirable in its sole discretion in order to
establish and maintain a valid, attached and perfected security interest in the
Collateral in favor of Lender and its Affiliates (and their assignees, whether
direct or indirect) (free and clear of all other liens, claims, encumbrances and
rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Liens) to secure payment of the Obligations and to
facilitate the collection of the Collateral. Borrower authorizes Lender and its
Affiliates (and their assignees, whether direct or indirect) to file, transmit,
or communicate, as applicable, financing statements and amendments describing
the Collateral as "all personal property of debtor" or "all assets of debtor" or
words of similar effect, in order to perfect Lender’s and its Affiliates’ (and
their assignees’, whether direct or indirect) security interests in the
Collateral without Borrower's signature. Borrower also hereby ratifies its
authorization for Lender to have filed in any jurisdiction any financing
statements filed prior to the date hereof.
 
(f) Clause (iv) of Section 2(b) of Schedule A to the Loan Agreement is hereby
amended and restated as follows:
 
(iv) Term Overadvance:               The Term Overadvance shall be repaid in
equal consecutive monthly installments of no less than $14,500 (or such other
amount mutually agreed between Borrower and Lender) payable on the fifteenth day
of each calendar month commencing with November 15, 2007, with the entire unpaid
balance due and payable on the Maturity Date.
 
-3-

--------------------------------------------------------------------------------


 
(g) Section 2(a) of Schedule A to the Loan Agreement is hereby amended by adding
clause (v) as follows:
 
(v) Titan Overadvance:                  $1,700,000.00
 
(h) Section 2(b) of Schedule A to the Loan Agreement is hereby amended by adding
clause (v) as follows:
 
(v) Titan Overadvance:                The Titan Overadvance shall be repaid in
equal consecutive monthly installments of no less than $36,000 (or such other
amount mutually agreed between Borrower and Lender) payable on the fifteenth day
of each calendar month commencing with November 15, 2007, with the entire unpaid
balance due and payable on the Maturity Date.


(i) Section 2(a) of Schedule A to the Loan Agreement is hereby amended by adding
clause (vi) as follows:
 
(vi) Working Capital Overadvance:          $750,000.00


(j) Section 2(b) of Schedule A to the Loan Agreement is hereby amended by adding
clause (vi) as follows:
 
(vi) Working Capital Overadvance:          The Working Capital Overadvance shall
be repaid in equal consecutive monthly installments of no less than $16,000 (or
such other amount mutually agreed between Borrower and Lender) payable on the
fifteenth day of each calendar month commencing with November 15, 2007, with the
entire unpaid balance due and payable on the Maturity Date.
 
(k) Schedule B to the Loan Agreement is hereby amended by amending and restating
the definition of "Obligations" as follows:
 
"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Lender and its Affiliates (and their assignees, whether direct or
indirect), whether evidenced by this Agreement, any other Loan Document or
otherwise, whether arising from an extension of credit, opening of a Credit
Accommodation, guaranty, indemnification or otherwise (including all fees, costs
and other amounts which may be owing to issuers of Credit Accommodations and all
taxes, duties, freight, insurance, costs and other expenses, costs or amounts
payable in connection with Credit Accommodations or the underlying goods),
whether direct or indirect (including those acquired by assignment and any
participation by Lender or its Affiliates (or their assignees, whether direct or
indirect) in Borrower's indebtedness owing to others), whether absolute or
contingent, whether due or to become due, and whether arising before or after
the commencement of a proceeding under the Bankruptcy Code or any similar
statute, including all interest, charges, expenses, fees, attorney's fees,
expert witness fees, audit fees, letter of credit fees, Closing Fees, Facility
Fees, Servicing Fees, Unused Line Fees, Minimum Borrowing Fees, Success Fees,
amounts owing under Warrants, Credit Accommodation Fees and any other sums
chargeable to Borrower under this Agreement or under any other Loan Document.
 
-4-

--------------------------------------------------------------------------------


 
(l) Schedule B to the Loan Agreement is hereby amended by adding the following
definitions in alphabetical order:
 
"Titan Overadvance" has the meaning set forth in Section 1.1(b).
 
"Working Capital Overadvance" has the meaning set forth in Section 1.1(b).
 
SECTION 3. COVENANTS
 
As a condition of Lender's agreements hereunder, the following terms and
provisions shall apply (it being agreed that the violation by Borrower of any of
the following provisions shall constitute an immediate Event of Default):
 
3.1. Titan Guarantee. Contemporaneously with the execution of this Agreement,
Borrower shall cause each of Titan Holdings, Titan PCB West, Inc., Titan PCB
East, Inc., Oblio Telecom, Inc., Titan Wireless Communications, Inc., Start Talk
Inc., Pinless, Inc. and Titan Card Services, Inc. (collectively, "Titan") to
execute a Guarantee (the "Titan Guarantee") in the form attached hereto as
Exhibit A. Borrower acknowledges, confirms and agrees that an Event of Default
shall occur and be continuing hereunder and under the Loan Agreement if the
Titan Guarantee or any provision thereof shall cease to be in full force and
effect, or any Person (including Titan) shall contest in any manner the
validity, binding nature or enforceability of the Titan Guarantee or any such
provision therein.
 
3.2. APPCO Guarantee. Contemporaneously with the execution of this Agreement,
Borrower shall cause each of Appalachian Oil Company and APPCO-KY, Inc.
(together, "APPCO") to execute a Guarantee (the "APPCO Guarantee") in the form
attached hereto as Exhibit B. Borrower acknowledges, confirms and agrees that an
Event of Default shall occur and be continuing hereunder and under the Loan
Agreement if the APPCO Guarantee or any provision thereof shall cease to be in
full force and effect, or any Person (including APPCO) shall contest in any
manner the validity, binding nature or enforceability of the APPCO Guarantee or
any such provision therein.
 
3.3. Patent Mortgage. Within thirty (30) days after the date of this Agreement,
Borrower shall, or shall cause Air Fresh, Inc. to, execute and deliver a patent
mortgage, in form and substance satisfactory to Lender, with respect to Patent
No. US 6,749,066 B2 dated June 15, 2004 for a single use Liquid Detergent
Container and Dispenser.
 
-5-

--------------------------------------------------------------------------------


 
3.4. Additional Security Documents. Within thirty (30) days after the date of
this Agreement, Borrower shall enter into (a) an amendment to the Trademark
Security Agreement dated as of December 27, 2006, executed by Borrower in favor
of Lender and (b) an agency agreement among Lender, Greystone, Titan Holdings
and certain of its affiliates, in each case in form and substance satisfactory
to Lender.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents, warrants and covenants as follows:
 
4.1. Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of Borrower to Lender in any of the Loan
Documents was true and correct when made, and is true and correct on and as of
the date of this Agreement with the same full force and effect as if each of
such representations and warranties had been made by Borrower on the date hereof
and in this Agreement.
 
4.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Lender by Borrower, is enforceable in accordance with
its terms and is in full force and effect.
 
4.3. No Conflict. The execution, delivery and performance of this Agreement by
Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues.
 
SECTION 5. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
 
The effectiveness of the terms and provisions of this Agreement shall be subject
to the following conditions precedent:
 
(a) Lender shall have received (i) an original of this Agreement, duly
authorized, executed and delivered by Borrower, (ii) an original APPCO Guarantee
duly authorized, executed and delivered by APPCO, (iii) an original Titan
Guarantee duly authorized, executed and delivered by Titan, (iv) an original of
the term note in the form attached hereto as Exhibit C (the "Titan Overadvance
Note"), duly authorized, executed and delivered by Borrower, (v) an original of
the term note in the form attached hereto as Exhibit D (the "Working Capital
Overadvance Note"), duly authorized, executed and delivered by Borrower, and
(vi) such other documents, agreements and instruments as may be requested by
Lender, each such document, agreement and instrument to be in form and substance
satisfactory to Lender;
 
(b) All proceedings taken in connection with the transactions contemplated by
this Agreement and all agreements, documents, instruments, materials and other
legal matters incident hereto shall be satisfactory to Lender;
 
(c) Lender shall have been reimbursed for all reasonable costs, fees and
expenses incurred by Lender in connection with the preparation, execution,
administration or enforcement of this Agreement;
 
-6-

--------------------------------------------------------------------------------


 
(d) Lender shall have been paid all interest, fees and other charges accrued and
owing through the date hereof in respect of the outstanding principal amount
under the Titan Overadvance Note; and
 
(e) No Event of Default shall be in existence as of the date hereof.
 
SECTION 6. MISCELLANEOUS
 
6.1. Effect of Agreement. Except as modified pursuant hereto, no other changes
or modifications to the Loan Documents are intended or implied and, in all other
respects, the Loan Documents hereby are ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement and the other Loan Documents, the terms of
this Agreement shall govern and control. The Loan Agreement and this Agreement
shall be read and construed as one agreement.
 
6.2. Agreement as a Loan Document. Borrower and Lender hereby agree that this
Agreement shall constitute a "Loan Document" for all purposes of the Loan
Agreement and the other Loan Documents, and any references to the Loan Documents
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Agreement shall be
deemed to include this Agreement unless the context shall otherwise specify.
 
6.3. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
to Lender, on demand by Lender at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees and
disbursements of any counsel to Lender in connection with the preparation,
negotiation, execution, or delivery of this Agreement and any agreements
contemplated hereby and expenses which shall at any time be incurred or
sustained by Lender or any participant of Lender or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements contemplated hereby.
 
6.4. Further Assurances. At Borrower's expense, the parties hereto shall execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Agreement.
 
6.5. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
6.6. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
 
6.7. Release.
 
(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Lender, and its successors and assigns,
and its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Lender and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, or any of the other Loan Documents or transactions hereunder
or thereunder.
 
-7-

--------------------------------------------------------------------------------


 
(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
 
(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
 
6.8. Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 6.7 above. If Borrower or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.
 
6.9. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.
 
6.10. Reviewed by Attorneys. Borrower represents and warrants to Lender that it
(a) understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (b) has been afforded an opportunity
to discuss this Agreement with, and have this Agreement reviewed by, such
attorneys and other persons as Borrower may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Agreement nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.
 
-8-

--------------------------------------------------------------------------------


 
6.11. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THE LOAN
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS THE SAME HAS BEEN POSTED.
 
6.12. Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER AND BORROWER
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
6.13. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
 
[Signature Page Follows]


 
-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

        USA DETERGENTS, INC.  
   
   
  By   /s/ Frank J. Orlando    

--------------------------------------------------------------------------------

   
Name
  Frank J. Orlando   Title   Chief Executive Officer    

 

        GBC FUNDING, LLC  
   
   
  By   /s/     

--------------------------------------------------------------------------------

 
Name
   
Title
     

 
Signature Page - Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------


 
EXHIBIT A
to
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
 
TITAN GUARANTEE


[See attached]


--------------------------------------------------------------------------------



EXHIBIT B
to
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
 
APPCO GUARANTEE


[See attached]


--------------------------------------------------------------------------------



EXHIBIT C
to
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT




TITAN OVERADVANCE NOTE


$1,700,000.00
New York, New York
 
October ___, 2007

 
FOR VALUE RECEIVED, the undersigned, USA Detergents, Inc., a Delaware
corporation ("Borrower"), hereby unconditionally promises to pay to the order of
GBC Funding, LLC, a Delaware limited liability company having an address at 152
West 57th Street, 60th Floor, New York, New York 10019 ("Lender"), at such place
as the holder of this Term Overadvance Note ("Term Note") may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal sum of One Million Seven Hundred
Thousand and 00/100 Dollars ($1,700,000.00). Reference is hereby made to the
Loan and Security Agreement between Borrower and Lender dated as of December 27,
2006 (as amended on the date hereof, and as amended, modified or otherwise
supplemented, the "Loan Agreement") for a statement of the terms and conditions
under which the loan evidenced hereby was made and is to be repaid. This Term
Note evidences a Term Loan Advance described in the Loan Agreement. Capitalized
terms used herein which are not otherwise specifically defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
 
The outstanding principal balance of this Term Note shall be payable in full on
the Maturity Date. Prior thereto, the Term Note shall be repayable as set forth
in the Loan Agreement.
 
Borrower further promises to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
equal to the Prime Rate in effect from time to time plus one percent per annum
(1.0%). Following the occurrence and during the continuance of an Event of
Default, the entire outstanding principal balance of this Term Note shall, at
Lender's option, bear interest until paid in full at a per annum rate equal to
the interest rate applicable to the Term Loan from time to time in effect plus
two percent per annum (2.0%). Until maturity, interest on the outstanding
principal amount hereof shall be payable in arrears on the fifteenth day of each
month, commencing November 15, 2007 and on the Maturity Date. After maturity,
whether by acceleration or otherwise, accrued interest shall be payable on
demand. Interest as aforesaid shall be charged for the actual number of days
elapsed over a year consisting of three hundred sixty (360) days on the actual
daily outstanding balance hereof. Changes in the interest rate provided for
herein which are due to changes in the Prime Rate shall be effective on the date
of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrower any such excess interest
received by Lender.
 

--------------------------------------------------------------------------------


 
Subject to Section 7.2 of the Loan Agreement, Borrower may prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of the Term Loan shall be applied to the unpaid installments of the Term Loan in
the inverse order of their maturities.
 
Upon and after the occurrence of an Event of Default, this Term Note may, at the
option of Lender, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.
 
Payments received by Lender from Borrower on this Term Note shall be applied to
the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrower.
 
THIS TERM NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
If any provision of this Term Note or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note, which shall continue in full
force and effect. Whenever in this Term Note reference is made to Lender or
Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Term Note
shall be binding upon Borrower and its successors and assigns, and shall inure
to the benefit of Lender and its successors and assigns.
 

        USA DETERGENTS, INC.  
   
   
  By      

--------------------------------------------------------------------------------

  Its  

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



EXHIBIT D
to
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT




WORKING CAPITAL OVERADVANCE NOTE


$750,000.00
New York, New York
 
October ___, 2007

 
FOR VALUE RECEIVED, the undersigned, USA Detergents, Inc., a Delaware
corporation ("Borrower"), hereby unconditionally promises to pay to the order of
GBC Funding, LLC, a Delaware limited liability company having an address at 152
West 57th Street, 60th Floor, New York, New York 10019 ("Lender"), at such place
as the holder of this Term Overadvance Note ("Term Note") may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal sum of Seven Hundred and Fifty
Thousand and 00/100 Dollars ($750,000.00). Reference is hereby made to the Loan
and Security Agreement between Borrower and Lender dated as of December 27, 2006
(as amended on the date hereof, and as amended, modified or otherwise
supplemented, the "Loan Agreement") for a statement of the terms and conditions
under which the loan evidenced hereby was made and is to be repaid. This Term
Note evidences a Term Loan Advance described in the Loan Agreement. Capitalized
terms used herein which are not otherwise specifically defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
 
The outstanding principal balance of this Term Note shall be payable in full on
the Maturity Date. Prior thereto, the Term Note shall be repayable as set forth
in the Loan Agreement.
 
Borrower further promises to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
equal to the Prime Rate in effect from time to time plus one percent per annum
(1.0%). Following the occurrence and during the continuance of an Event of
Default, the entire outstanding principal balance of this Term Note shall, at
Lender's option, bear interest until paid in full at a per annum rate equal to
the interest rate applicable to the Term Loan from time to time in effect plus
two percent per annum (2.0%). Until maturity, interest on the outstanding
principal amount hereof shall be payable in arrears on the fifteenth day of each
month, commencing November 15, 2007 and on the Maturity Date. After maturity,
whether by acceleration or otherwise, accrued interest shall be payable on
demand. Interest as aforesaid shall be charged for the actual number of days
elapsed over a year consisting of three hundred sixty (360) days on the actual
daily outstanding balance hereof. Changes in the interest rate provided for
herein which are due to changes in the Prime Rate shall be effective on the date
of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrower any such excess interest
received by Lender.
 

--------------------------------------------------------------------------------


 
Subject to Section 7.2 of the Loan Agreement, Borrower may prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of the Term Loan shall be applied to the unpaid installments of the Term Loan in
the inverse order of their maturities.
 
Upon and after the occurrence of an Event of Default, this Term Note may, at the
option of Lender, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.
 
Payments received by Lender from Borrower on this Term Note shall be applied to
the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrower.
 
THIS TERM NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
If any provision of this Term Note or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note, which shall continue in full
force and effect. Whenever in this Term Note reference is made to Lender or
Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Term Note
shall be binding upon Borrower and its successors and assigns, and shall inure
to the benefit of Lender and its successors and assigns.
 

        USA DETERGENTS, INC.  
   
   
  By      

--------------------------------------------------------------------------------

  Its  

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

